Citation Nr: 1123510	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-40 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Crohn's disease with ulcerative colitis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for Crohn's disease with ulcerative colitis, to include as secondary to service-connected disabilities, is REMANDED to the RO.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with Crohn's Disease with ulcerative colitis.  Concerning the question of in-service disease or injury, service treatment records reflect that in July 1968 the Veteran received treatment for a rash on the anus.  In an August 1968 service treatment record, the Veteran reported experiencing diarrhea.  In an April 1969 service treatment record, the Veteran reported symptoms of nausea, abdominal cramping, and diarrhea; the service examiner diagnosed gastroenteritis.  

The Veteran has also contended that the Crohn's Disease with ulcerative colitis is secondary to service-connected disabilities, specifically service-connected PTSD.  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As stated above, the Veteran has a current diagnosis of Crohn's Disease with ulcerative colitis.  The Veteran is service connected for PTSD.  Service connection for PTSD was granted in a February 2010 rating decision of the Waco RO.  The Veteran's representative has also submitted medical treatise evidence that describes a possible relationship between PTSD and gastrointestinal diseases.  See 38 C.F.R. 
§ 3.159(a)(1).  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of current Crohn's Disease with ulcerative colitis to active service or the relationship of the current Crohn's Disease with ulcerative colitis to the Veteran's service-connected disabilities, specifically service-connected PTSD.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed Crohn's Disease with ulcerative colitis and his military service, in particular the April 1969 service treatment record reflecting treatment for nausea, abdominal cramping, and diarrhea, and the relationship of the current Crohn's Disease with ulcerative colitis to the Veteran's service-connected disabilities, specifically service-connected PTSD.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the ini-service symptoms of nausea, abdominal cramping, and diarrhea, and diagnosis of gastroenteritis in service, the  reported history of ulcerative colitis symptoms, and the current diagnosis of Crohn's Disease with ulcerative colitis, the Board finds that a VA examination with medical nexus opinion is required to aid in determining whether the current Crohn's disease with ulcerative colitis is causally related to active service.  There is also insufficient medical evidence to determine whether the Veteran's Crohn's Disease with ulcerative colitis is related to the service-connected disabilities, specifically PTSD.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current Crohn's Disease with ulcerative colitis was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities, specifically service-connected PTSD.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for Crohn's Disease with ulcerative colitis on a secondary basis.  Thus, on remand, the RO should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the claim for service connection for Crohn's Disease with ulcerative colitis.

2.  After the above has been completed, the Veteran should then be scheduled for a VA examination.  


The examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has Crohn's Disease with ulcerative colitis which had its onset during service or is related to service, including gastroenteritis in service in April 1969?  The examiner is directed to consider the Veteran's reported history of nausea, abdominal cramping, and diarrhea symptoms in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for gastroenteritis in service in 
April 1969.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's Crohn's Disease with ulcerative colitis is proximately due to or was aggravated by any of his service-connected disabilities, specifically PTSD?  The examiner should identify the baseline level of severity of the Crohn's Disease with ulcerative colitis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the Crohn's Disease with ulcerative colitis is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.


All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claim for service connection for Crohn's Disease with ulcerative colitis, including as secondary to service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

